UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K/A CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 26, 2011 AFFYMETRIX, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-28218 77-0319159 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 3420 Central Expressway Santa Clara, California 95051 (Address of principal executive offices) (Zip Code) (408) 731-5000 Registrant’s telephone number, including area code (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note: The purposeof this Current Report on Form 8-K/A is to amend the Current Report on Form 8-K(the "Original Filing") of Affymetrix, Inc. (the "Company"), filed on June 2, 2011,announcing the appointment of Frank Witney, Ph.D. as the Company’s President and Chief Executive Officer, and the departure of the prior President and Chief Executive Officer, Kevin M. King. The Original Filing described the terms of Dr. Witney's at-will offer letter with the Companyand the separation agreement between the Company and Mr. King. This Form 8-K/A is being filed solely to file the at-will offer letter and separation agreement as exhibits to the Original Filing. All other information in the Original Filing remains unchanged. Item 9.01Financial Statements and Exhibits (d) Exhibits. Exhibit No. Description Offer Letter from the Company to Frank Witney dated May 26, 2011 Separation Agreement between the Company and Kevin M. King dated May 31, 2011 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. AFFYMETRIX, INC. By: /s/TIMOTHY C. BARABE Name: Timothy C. Barabe Title: Executive Vice President and Chief Financial Officer, Treasurer and Principal Financial Officer Dated:August 4, 2011 EXHIBIT INDEX ExhibitNo. Description Offer Letter from the Company to Frank Witney dated May 26, 2011 Separation Agreement between the Company and Kevin M. King dated May 31, 2011
